 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    BOBEY HAIRSTON,                                  No. 2:19-cv-1284 MCE AC P
12                      Petitioner,
13           v.                                        ORDER
14    B. DEVEIGA, et. al.,
15                      Respondents.
16

17          Petitioner, a state prisoner proceeding pro se and in forma pauperis, has filed an

18   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On August 12, 2019, the magistrate judge issued findings and recommendations herein

22   which were served on petitioner and which contained notice to petitioner that any objections to

23   the findings and recommendations were to be filed within twenty-one days. ECF No. 8.

24   Petitioner has not filed objections to the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   ///
                                                       1
 1          1. The findings and recommendations issued August 12, 2019 (ECF No. 8) are
 2   ADOPTED in full;
 3          2. This action is summarily DISMISSED for failure to state a claim upon which relief
 4   may be granted, see Rules Governing § 2254 Cases, Rule 4, 28 U.S.C.A. foll. § 2254; 28 U.S.C. §
 5   1915(e)(2)(B)(ii);
 6          3. The Court DECLINES to issue the certificate of appealability referenced in 28 U.S.C.
 7   § 2253; and
 8          4. The Clerk of the Court is directed to close the case.
 9          IT IS SO ORDERED.
10   Dated: October 11, 2019
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                       2
